In a proceeding by an infant pursuant to statute (General Municipal Law, § 50-e, subd. 5), for leave to serve a late notice of claim for damages for personal injury, the infant appeals from an order of the Supreme Court, Nassau County, entered December 18, 1964, which denied the application. Order reversed on the facts and in the exercise of discretion, with $10 costs and disbursements; and application granted. In our opinion, it was an abuse of discretion to deny leave to serve a late notice of claim in this case (Matter of Dow v. New York City Housing Auth., 22 A D 2d 696; Matter of Pandoliano v. New York City Tr. Auth., 17 A D 2d 951). Ughetta, Acting P. J., Hill and Benjamin, JJ., concur; Christ and Rabin, JJ., concur in the result, but adhere to the views expressed by them in their dissent in Matter of Pandoliano v. New York City Tr. Auth. (17 A D 2d 951) and to the views expressed by the Appellate Division, First Department in Matter of Goglas v. New York City Housing Auth. (13 A D 2d 939, affd. 11 N Y 2d 680).